PER CURIAM.
We have carefully reviewed the record and, based upon the points raised, find no error in the defendant’s conviction for attempted first degree murder with a firearm and the departure sentence of life imprisonment with a three-year minimum mandatory term. See § 921.001(6), Fla.Stat. (1993) (“When multiple reasons exist to support a departure from a guidelines sentence, the departure shall be upheld when at least one circumstance or factor justifies the depar-ture_”); State v. Darrisaw, 660 So.2d 269, 270 (Fla.1995) (noting that section 921.001(8), Florida Statutes (1993), allows for the imposition of a departure sentence when the facts indicate “an escalating pattern of criminal conduct”); Keys v. State, 500 So.2d 134, 136 (Fla.1986) (finding that an “escalation from crimes against property to violent crimes against persons is a clear and convincing reason for departure”).
Affirmed.